Richard S. Heller, J.
These claims are for damages resulting when the claimant, Catherine Botti, fell at the roller skating *647rink maintained by the State of New York at Bear Mountain State Park.
On July 7, 1957, at about 3:00 p.m., claimant Catherine Botti and a girl friend rented skates and started to skate around the outer edge of the rink. It is claimant’s contention that a youth of about 19 or 20 years of age had brushed against her with his elbow for two or three times and that as she was trying to get to the exit the same boy ran into her and knocked her down.
Claimant further contends that there were attendants near her at the time the boy brushed against her. At no time does she state that the attendants could see the brushing and at no time did she speak to the guards about the conduct of the boy.
Upon this record the court cannot find that the State of New York failed in its duty of taking the precaution necessary to guard against these risks reasonably to be anticipated.
There was adequate supervision available to claimant if she felt she was in danger. There is insufficient proof to establish that the conduct of any skater was so careless that the attendants should have recognized the possibility of an accident.
The motion for dismissal made by the Attorney-General at the conclusion of the case is granted and the claims are dismissed. The foregoing constitutes the written and signed decision of the court upon which judgment may be entered.